Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                           No. 04-21-00299-CV

             IN RE Douglas C. GLENEWINKEL and Ward A. Glenewinkel, Relator(s)

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Irene Rios, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: September 29, 2021

PETITION FOR WRIT OF MANDAMUS DENIED

           On July 26, 2021, relators filed a petition for writ of mandamus and a motion for temporary

relief, which this court granted on July 29, 2021. The real parties in interest filed a response to

which relators replied. Mandamus is an extraordinary remedy, available only when the relator can

show (1) the trial court clearly abused its discretion or violated a duty imposed by law; and (2)

there is no adequate remedy by way of appeal. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.

1992) (orig. proceeding). After considering the petition and the record, this court concludes

relators did not show they are entitled to the relief sought. Accordingly, the petition for writ of

mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                       PER CURIAM



1
  This proceeding arises out of Cause No. 21-0921-CV-E, styled Douglas C. Glenewinkel and Ward. A. Glenewinkel
v. Marvin W. Kraft, Jr., Jeffrey Marvin Kraft and Craig W. Hall, pending in the 456th District Court, Guadalupe
County, Texas, the Honorable Heather H. Wright presiding.